DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to application 16/902,535 filed on 6/16/2020.
Claims 1-20 have been examined and are pending in this application.
The examiner notes the IDSs filed on 6/16/2020 has been considered. 

Specification
The abstract of the disclosure is objected to because the abstract describes a different invention of granular access permissions while the instant application is about capturing data changes.  Correction is required.  See MPEP § 608.01(b).











Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Regarding Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites the abstract idea of batch processing a plurality of events and storing in at least one database. 
More specifically the independent claims recite:
Claim 1;

receiving first information related to the events; 
determining at least one schema for each of the events; 
determining a data quality for each of the events; 
generating second information by decomposing each of the events based on the at least one schema; and 
storing the second information in at least one database.
Claim 14;

receiving first information related to the transactions; 
decomposing each of the transactions into a plurality of discrete events; 
determining at least one fingerprint for each of the discrete events; 
determining at least one schema for each of the discrete events based on the at least one fingerprint; 
grouping and coding the discrete events by the at least one schema; and 
storing the grouped and coded discrete events in a database.
Claim 20;

receiving first information related to the transactions; 
decomposing each of the transactions into a plurality of discrete events; 
determining at least one fingerprint for each of the discrete events; 
determining at least one schema for each of the discrete events based on the at least one fingerprint; 
grouping and coding the discrete events by the at least one schema; and 
storing the grouped and coded discrete events in a database.
The examiner respectfully notes that the limitations for the independent claims not struck out above  as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting a medium and a computer arrangement and further a database nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the a medium and a computer arrangement and further a database language, the steps not struck out above encompasses the user manually receiving, determining, generating and storing, calculating and/or further decomposing and/or tokenizing but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements of using a medium and a computer arrangement and further a database. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of receiving, determining, generating and storing, calculating and/or further decomposing and/or tokenizing ) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the elements of using a medium and a computer arrangement and further a database to perform both such steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Further dependent Claim(s) 2-13 and 15-19 do not add features considered to amount to “significantly more” than the abstract idea identified for Claim 1 and 14.


















Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilman (US 7,461,039 B1) in view of De (US 2015/0277976 A1)

Regarding Claim 1;
Gilman discloses a non-transitory computer-accessible medium having stored thereon computer-executable instructions for ... processing of a plurality of events (Gilman, col.4, lines 48-53 - The STD monitor 300, shown in FIG. 1, on server 100 contacts the server 110 for database 202 and uses a reader program 305 to read the transactions in the event stream 226. Reading the transactions from the event stream 226 does not strain the resources of the database 202 in the way explained above, so that database 202 always remains fully functional), wherein, when a computer arrangement executes the instructions, the computer arrangement is configured to perform procedures comprising: 
receiving first information related to the events (col. 4, lines 66-col. 5, line 2 - For example, a source ontology 310 for database 202 may use the term "customer_no," but the canonical ontology 330 may establish that the term "customer_number" is to be used for normalization across databases and col. 5, lines 43-56 - In an embodiment, the reference engine 307, shown in FIG. 1, uses the ontologies 310 and 330 and relationships described above to inference and transform source transactions to destination canonical instances... For example, the reference engine 307 may transform the term "customer_no, in database 202, to the term "customer_number," according to the convention established in the canonical ontology 330.); 
determining at least one schema for each of the events (col. 4, lines 48-64 - The reader program 305 asserts the transaction into a reference engine 307 that has been previously populated with one or more source ontologies 310 containing the metadata from one or more source databases, such as 202 and 204... An ontology is a conceptual schema about a group of computers and devices on a network that are administered as a unit with common rules and procedures. The canonical ontology 330 establishes the lexical and semantic rules that will be used for normalization and col. 5, lines 43-56 - In an embodiment, the reference engine 307, shown in FIG. 1, uses the ontologies 310 and 330 and relationships described above to inference and transform source transactions to destination canonical instances... For example, the reference engine 307 may transform the term "customer_no, in database 202, to the term "customer_number," according to the convention established in the canonical ontology 330);
generating second information by decomposing each of the events based on the at least one schema (col. 5, lines 43-56 - In an embodiment, the reference engine 307, shown in FIG. 1, uses the ontologies 310 and 330 and relationships described above to inference and transform source transactions to destination canonical instances... For example, the reference engine 307 may transform the term "customer_no, in database 202, to the term "customer_number," according to the convention established in the canonical ontology 330); and 
storing the second information in at least one database (col. 5, lines 43-61 - In an embodiment, the reference engine 307, shown in FIG. 1, uses the ontologies 310 and 330 and relationships described above to inference and transform source transactions to destination canonical instances... For example, the reference engine 307 may transform the term "customer_no, in database 202, to the term "customer_number," according to the convention established in the canonical ontology 330. In another embodiment, the inference (reference) engine 307 uses a canonical ontology 330, as described above, and then uses a destination ontology 334 that is designed to accommodate a specific target database, transforming transactions into the metadata language of the target database).
Gilman fails to explicitly disclose a non-transitory computer-accessible medium having stored thereon computer-executable instructions for batch processing of a plurality of events, wherein, when a computer arrangement executes the instructions, the computer arrangement is configured to perform procedures comprising: 
determining a data quality for each of the events.
However, in an analogous art, De teaches a non-transitory computer-accessible medium having stored thereon computer-executable instructions for batch processing of a plurality of [batch jobs] (De, Abstract and [0006] and [0023]), wherein, when a computer arrangement executes the instructions, the computer arrangement is configured to perform procedures comprising: 
determining a data quality for each of the [batch jobs] (De, [0023] - As shown in step 201 of FIG. 2, a method in accordance with the present disclosure may include determining a performance parameter associated with the one or more batch jobs from a set of batch process parameters based on metadata associated with the batch process and [0024] - Supported batch jobs types relate to the types of batch jobs that system 101 may monitor to assess data quality and [0026] - Each supported performance parameter corresponds to a supported performance parameter threshold value that provides a quantitative yardstick of batch process performance. When a real-time value associated with a performance parameter deviates from its corresponding performance parameter threshold value, system 101 may use the deviation (e.g., the magnitude of the deviation) to determine if a data quality issue is present in batch process 110, as well as a magnitude of the data quality issue. Thus, for example, system 101 may monitor a frequency of read/write operations made by a batch job BJ1 111 processing account payable transactions. In this example, if the monitored frequency value deviates from a threshold frequency of read/write operations value, system 101 may use the magnitude of the deviation to determine if a data quality issue is present in batch process 110).
Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to combine the teachings of De to the processing of a plurality of events of Gilman to include a non-transitory computer-accessible medium having stored thereon computer-executable instructions for batch processing of a plurality of [batch jobs], wherein, when a computer arrangement executes the instructions, the computer arrangement is configured to perform procedures comprising: ...determining a data quality for each of the [batch jobs] to thereby apply such teachings to the events of Gilman.
One would have been motivated to combine the teachings of De to Gilman to do so as it provides / allows identifying or predicting potential data quality issues, assessing their impact (if any) on the batch process, and providing recommendations for preventing or resolving the identified or predicted data quality issues (De, [0006]).

Regarding Claim 5;
Gilman and De disclose the medium to Claim 1.
De further teaches wherein the computer arrangement is configured to determine the data quality using a data quality module  (De, FIG. 1 – controller module and [0023] - As shown in step 201 of FIG. 2, a method in accordance with the present disclosure may include determining a performance parameter associated with the one or more batch jobs from a set of batch process parameters based on metadata associated with the batch process and [0024] - Supported batch jobs types relate to the types of batch jobs that system 101 may monitor to assess data quality and [0026] - Each supported performance parameter corresponds to a supported performance parameter threshold value that provides a quantitative yardstick of batch process performance. When a real-time value associated with a performance parameter deviates from its corresponding performance parameter threshold value, system 101 may use the deviation (e.g., the magnitude of the deviation) to determine if a data quality issue is present in batch process 110, as well as a magnitude of the data quality issue. Thus, for example, system 101 may monitor a frequency of read/write operations made by a batch job BJ1 111 processing account payable transactions. In this example, if the monitored frequency value deviates from a threshold frequency of read/write operations value, system 101 may use the magnitude of the deviation to determine if a data quality issue is present in batch process 110 and [0041]).

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilman (US 7,461,039 B1) in view of De (US 2015/0277976 A1) and further in view of Lerner et al. (US 2018/0247076 A1).

Regarding Claim 2;
Gilman and De disclose the medium to Claim 1.
	Gilman further discloses the at least one schema (col. 4, lines 48-64)
	Gilman and De fail to explicitly disclose wherein the computer arrangement is configured to determine the at least one schema by: determining at least one fingerprint for each of the events; sending the at least one fingerprint to a fingerprint module; and receiving the at least one schema from the fingerprint module.
	However, in an analogous art, Lerner teaches wherein the computer arrangement is configured to determine the at least one schema by: determining at least one fingerprint for each of the events (FIG. 3 and [0055]-[0056] - Each client hinting engine 230 can generate its resource fingerprints 410 to include a FARI 303 and a PDRI 305 for the invoked resources. As shown in FIG. 4, because all the received resource fingerprints 410 in the illustrated example invoke the same resource, each resource fingerprint 410 has the same FARI 303 (shown as the upper string in each resource fingerprint 410). However, the resource fingerprints 410 received from different client hinting engines 230 include different PDRIs 305 (the lower string in each resource fingerprint 410), as they are generated using different ambiguation schemas and [0057]); sending the at least one fingerprint to a fingerprint module (FIG. 3 - At stage 308 of FIG. 3, the hinting engine 270 can identify the ambiguation schemas by some identifier 420 (e.g., determined according to which client hinting engine 230 sent each resource fingerprint 410); and receiving the at least one schema from the fingerprint module (FIG. 3 and [0056] - At stage 308 of FIG. 3, the hinting engine 270 can identify the ambiguation schemas by some identifier 420 (e.g., determined according to which client hinting engine 230 sent each resource fingerprint 410 and [0057] - A disambiguation engine 260 can determine a resolved portion 430 of each invoked resource of each resource fingerprint 410 according to the PDRI 305 of the received resource fingerprint 410 and the ambiguation schema identifier 420.)
Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to combine the teachings of Lerner to the schema of Gilman and De to include wherein the computer arrangement is configured to determine the at least one schema by: determining at least one fingerprint for each of the events; sending the at least one fingerprint to a fingerprint module; and receiving the at least one schema from the fingerprint module.
One would have been motivated to combine the teachings of Lerner to Gilman and De to do so as it provides / allows improving... machine driven [use] of network resources (Lerner, [0004]).

Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilman (US 7,461,039 B1) in view of De (US 2015/0277976 A1) and further in view of Rachman (US 2006/0074621 A1).

Regarding Claim 3;
Gilman and De disclose the medium to Claim 1.
Gilman further discloses ...multiple source tables, wherein each of the source tables includes insert events, update events, and delete events. (FIG. 6-7 – Source Tables i.e., 202/204 and Destination i.e., 340 and col. 2 lines 4-9 - user's normal transactions such as create, update or delete and col. 5, lines 41-51 – transform source transactions to destination canonical instances)
Gilman and De fail to explicitly disclose wherein the computer arrangement is configured to decompose each of the events into multiple source tables...
However, in an analogous art, Rachman teaches wherein the computer arrangement is configured to decompose each of the events into multiple source tables... (Rachman, FIG. 1 – Event Storage w/ Event Records (i.e., as constructed form of a table) and [0008] and [0015] - The objectives of the proposed apparatus and method are achieved by a) reducing the number of events to be analyzed by grouping similar events together into event groups, and b) automatically providing priorities to events groups, such that more important groups will be analyzed first while less important groups may be postponed or ignored.).
Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to combine the teachings of Rachman to the events of Gilman and De to include wherein the computer arrangement is configured to decompose each of the events into multiple source tables.
One would have been motivated to combine the teachings of Rachman to Gilman and De to do so as it provides / allows wherein the amount of analyzed data elements is reduced through automatic grouping and prioritization of data elements (Rachman, [0002]).

Regarding Claim 4;
Gilman and De disclose the medium to Claim 1.
	Gilman and De fail to explicitly disclose wherein the computer hardware arrangement is further configured to decode each of the events by grouping each of the events by a table.
However, in an analogous art, Rachman teaches wherein the computer hardware arrangement is further configured to decode each of the events by grouping each of the events by a table (Rachman, FIG. 1 – Event Storage w/ Event Records (i.e., as constructed form of a table) and [0008] and [0015] - The objectives of the proposed apparatus and method are achieved by a) reducing the number of events to be analyzed by grouping similar events together into event groups, and b) automatically providing priorities to events groups, such that more important groups will be analyzed first while less important groups may be postponed or ignored.).
Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to combine the teachings of Rachman to the events of Gilman and De to include wherein the computer hardware arrangement is further configured to decode each of the events by grouping each of the events by a table
One would have been motivated to combine the teachings of Rachman to Gilman and De to do so as it provides / allows wherein the amount of analyzed data elements is reduced through automatic grouping and prioritization of data elements (Rachman, [0002]).

Claim(s) 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilman (US 7,461,039 B1) in view of De (US 2015/0277976 A1) and further in view of Iyer et al. (US 20190207754 A1)

Regarding Claim 6;
Gilman and De disclose the medium to Claim 1.
Gilman further discloses wherein the computer arrangement is further configured to “normalizes” each of the events (Gilman, col. 5, lines 53-56 - For example, the reference engine 307 may transform the term "customer_no, in database 202, to the term "customer_number," according to the convention established in the canonical ontology 330).
Gilman and De fail to explicitly disclose ...tokenizes each of the events.
However, in an analogous art, Iyer teaches ...tokenize [any data] (Iyer, [0003]).
Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to combine the teachings of Iyer to the each events of Gilman and De to include ...tokeniz[ing]
One would have been motivated to combine the teachings of Iyer to Gilman and De to do so as it provides / allows to develop improved data security systems and processes (Iyer, [0002]).


Regarding Claim 7;
Gilman and De disclose the medium to Claim 1.
Gilman further discloses wherein the computer arrangement is configured to “normalize” each of the events by: scanning each of the events for un“normalize”d information that needs to be “normalize”d (Gilman, col. 5, lines 43-56 - In an embodiment, the reference engine 307, shown in FIG. 1, uses the ontologies 310 and 330 and relationships described above to inference and transform source transactions to destination canonical instances. That is, the reference engine 307 is designed, by axioms written with description logic, to map the structures used by the source transactions and transform them to the canonical structure to be used for standardization and monitoring. To carry out this task, the reference engine 307 may employ reasoner programs designed to make automatic classifications); and “normalize” ing the un“normalize”d information based on a tokenization module (Gilman, col. 5, lines 53-56 - For example, the reference engine 307 may transform the term "customer_no, in database 202, to the term "customer_number," according to the convention established in the canonical ontology 330).
Gilman and De fail to explicitly disclose concepts of untokenized information that needs to be tokenized; and tokenizing the untokenized information based on a tokenization module.
However, in an analogous art, Iyer teaches untokenized information that needs to be tokenized; and tokenizing the untokenized information based on a tokeiniztion module (Iyer, [0003]).
Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to combine the teachings of Iyer to the information of Gilman and De to include untokenized information that needs to be tokenized; and tokenizing the untokenized information based on a tokeiniztion module
One would have been motivated to combine the teachings of Iyer to Gilman and De to do so as it provides / allows to develop improved data security systems and processes (Iyer, [0002]).

Regarding Claim 8;
Gilman and De and Iyer disclose the medium to Claim 7.
Gilman further discloses wherein the un“normalize”d information includes sensitive information regarding at least one person (Gilman, col. 5, lines 53-56 - For example, the reference engine 307 may transform the term "customer_no, in database 202, to the term "customer_number," according to the convention established in the canonical ontology 330).
Iyer further teaches wherein the untokenized information includes sensitive information regarding at least one person (Iyer, [0003]).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilman (US 7,461,039 B1) in view of De (US 2015/0277976 A1) and further in view of Kalsi et al. (US 2019/0042539 A1).

Regarding Claim 9;
Gilman and De disclose the medium to Claim 1.
Gilman further discloses wherein the computer arrangement [stores] the second information... in the at least one database (col. 5, lines 43-61 - In an embodiment, the reference engine 307, shown in FIG. 1, uses the ontologies 310 and 330 and relationships described above to inference and transform source transactions to destination canonical instances... For example, the reference engine 307 may transform the term "customer_no, in database 202, to the term "customer_number," according to the convention established in the canonical ontology 330. In another embodiment, the inference (reference) engine 307 uses a canonical ontology 330, as described above, and then uses a destination ontology 334 that is designed to accommodate a specific target database, transforming transactions into the metadata language of the target database).
Gilman and De fail to explicitly disclose wherein the computer arrangement is further configured to compress ... information prior to storing it in the at least one database. 
However, in an analogous art, Kalsi teaches wherein the computer arrangement is further configured to compress ... information prior to storing it [in memory] (Kalsi, [0035).
Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to combine the teachings of Wilson to the second information and storing of Gilman and De to include wherein the computer arrangement is further configured to compress ... information prior to storing it [in memory].
One would have been motivated to combine the teachings of Wilson to Gilman and De to do so as it provides / allows reading/writing for any combination of storage formats (Kalsi, [0035]).



Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilman (US 7,461,039 B1) in view of De (US 2015/0277976 A1) and further in view of Milne (US 2008/0094247 A1).

Regarding Claim 10;
Gilman and De disclose the medium to Claim 1.
Gilman further discloses ...wherein the computer arrangement is further configured to: store the second information in [a] database... col. 5, lines 43-61 - In an embodiment, the reference engine 307, shown in FIG. 1, uses the ontologies 310 and 330 and relationships described above to inference and transform source transactions to destination canonical instances... For example, the reference engine 307 may transform the term "customer_no, in database 202, to the term "customer_number," according to the convention established in the canonical ontology 330. In another embodiment, the inference (reference) engine 307 uses a canonical ontology 330, as described above, and then uses a destination ontology 334 that is designed to accommodate a specific target database, transforming transactions into the metadata language of the target database).
Gilman and De fail to explicitly disclose wherein the at least one database includes at least two databases, and wherein the computer arrangement is further configured to: 23Attorney Docket No. 067519.0002189 store the ... in a first database of the at least two databases; and mirror the first database in a second database of the at least two databases.
However, in an analogous art, Milne teaches wherein the at least one database includes at least two databases, and wherein the computer arrangement is further configured to: 23Attorney Docket No. 067519.0002189 store the ... in a first database of the at least two databases; and mirror the first database in a second database of the at least two databases (Milne, [0042] - A database operating in master mode ensures that any data received that is to be archived is archived in the database. Furthermore, system 200 is configured such that the backup database mirrors, or copies the data of, the master database. Second remote server 220 is configured to communicate with first remote server 210 via communication system 230 so the backup database may mirror the master database. Because of this minoring function, first database 212 on first remote server 210 and second database 222 on second remote server 220 preferably contain identical sets of data. This ensures that remote database 204 has a level of redundancy in case one of databases 212, 222 or remote servers 210, 220 fails).
Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to combine the teachings of Milne to the database of Gilman and De to include wherein the at least one database includes at least two databases, and wherein the computer arrangement is further configured to: 23Attorney Docket No. 067519.0002189 store the ... in a first database of the at least two databases; and mirror the first database in a second database of the at least two databases
One would have been motivated to combine the teachings of Milne to Gilman and De to do so as it provides / allows achieving resilience by adding redundancy to systems (Milne, [0013]).



Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilman (US 7,461,039 B1) in view of De (US 2015/0277976 A1) and further in view of Conrad et al. (US 10,037,242 B2).

Regarding Claim 11;
Gilman and De disclose the medium to Claim 1.
Gilman further discloses first set of events and second set of events (Gilman, col.4, lines 48-53 - The STD monitor 300, shown in FIG. 1, on server 100 contacts the server 110 for database 202 and uses a reader program 305 to read the transactions in the event stream 226. Reading the transactions from the event stream 226 does not strain the resources of the database 202 in the way explained above, so that database 202 always remains fully functional), the
 Gilman and De fail to explicitly disclose wherein the computer arrangement is further configured to: split the events into a first set of events and a second set of events; batch process the first set of events using a first processor; and batch process the second set of events using a second processor.
However, in an analogous art, Conrad teaches wherein the computer arrangement is further configured to: split the [data] into a first set of [data] and a second set of [data] (Conrad, [0009]); batch process the first set of [data] using a first processor (FIG. 2 and Conrad, [0009]); and batch process the second set of [data] using a second processor (Conrad, FIG. 2 and [0009]).
Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to combine the teachings of Conrad to the events of Gilman and De to include wherein the computer arrangement is further configured to: split the [data] into a first set of [data] and a second set of [data]; batch process the first set of [data] using a first processor; and batch process the second set of [data] using a second processor to thereby apply such teachings to the events of Gilman.
One would have been motivated to combine the teachings of Conrad to Gilman and De to do so as it provides / allows increasing effectiveness of hardware (Conrad, [0006]).

Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilman (US 7,461,039 B1) in view of De (US 2015/0277976 A1) and further in view of Jones et al. (US 2005/0234814 A1).

Regarding Claim 12;
Gilman and De disclose the medium to Claim 1.
Gilman further discloses wherein the events are related to ... a person (Gilman, col.4, lines 48-53 - The STD monitor 300, shown in FIG. 1, on server 100 contacts the server 110 for database 202 and uses a reader program 305 to read the transactions in the event stream 226. Reading the transactions from the event stream 226 does not strain the resources of the database 202 in the way explained above, so that database 202 always remains fully functional and col. 5, lines 43-56 – customer_number).
De further teaches batch processing (De, Abstract and [0006] and [0023]).
Gilman and De fail to explicitly disclose ... a loan application for a person.
However, Jones teaches processing ... a loan application for a person (Jones, [0027] - The method 60 may process one loan application at a time (e.g., as the applications are received) or may process multiple loan applications (e.g., batch processing). A batch process, for example, may process applications serially or in parallel (e.g., using multi-tasking or multi-threading processing).
Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to include to the events are related to ... a person of Gilman and De the concept of processing a loan application for a person as taught by Jones; to thereby glean that the events can be based the processing of a loan application for a person, as Jones teaches such items can be batched.  The examiner notes since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claim 13;
Gilman and De and Jones disclose the medium to Claim 12.
	Jones further teaches wherein the loan application is for an automobile loan (Jones, [0021] and [0027]).







Claim(s) 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilman (US 7,461,039 B1) in view of De (US 2015/0277976 A1) and Lerner et al. (US 2018/0247076 A1) and Rachman (US 2006/0074621 A1).

Regarding Claim 14;
Gilman discloses a non-transitory computer-accessible medium having stored thereon computer-executable instructions for ... processing of a plurality of transactions (Gilman, col.4, lines 48-53 - The STD monitor 300, shown in FIG. 1, on server 100 contacts the server 110 for database 202 and uses a reader program 305 to read the transactions in the event stream 226. Reading the transactions from the event stream 226 does not strain the resources of the database 202 in the way explained above, so that database 202 always remains fully functional), wherein, when a computer arrangement executes the instructions, the computer arrangement is configured to perform procedures comprising: 
receiving first information related to the transactions (col.4, lines 48-53 - The STD monitor 300, shown in FIG. 1, on server 100 contacts the server 110 for database 202 and uses a reader program 305 to read the transactions in the event stream 226. Reading the transactions from the event stream 226 does not strain the resources of the database 202 in the way explained above, so that database 202 always remains fully functional and col. 4, lines 66-col. 5, line 2 - For example, a source ontology 310 for database 202 may use the term "customer_no," but the canonical ontology 330 may establish that the term "customer_number" is to be used for normalization across databases and col. 5, lines 43-56 - In an embodiment, the reference engine 307, shown in FIG. 1, uses the ontologies 310 and 330 and relationships described above to inference and transform source transactions to destination canonical instances... For example, the reference engine 307 may transform the term "customer_no, in database 202, to the term "customer_number," according to the convention established in the canonical ontology 330.); 
decompose each of the transactions into a plurality of discrete events (col. 5, lines 43-56 - In an embodiment, the reference engine 307, shown in FIG. 1, uses the ontologies 310 and 330 and relationships described above to inference and transform source transactions to destination canonical instances... For example, the reference engine 307 may transform the term "customer_no, in database 202, to the term "customer_number," according to the convention established in the canonical ontology 330.);
determining at least one schema for each discrete event (col. 4, lines 48-64 - The reader program 305 asserts the transaction into a reference engine 307 that has been previously populated with one or more source ontologies 310 containing the metadata from one or more source databases, such as 202 and 204... An ontology is a conceptual schema about a group of computers and devices on a network that are administered as a unit with common rules and procedures. The canonical ontology 330 establishes the lexical and semantic rules that will be used for normalization and col. 5, lines 43-56 - In an embodiment, the reference engine 307, shown in FIG. 1, uses the ontologies 310 and 330 and relationships described above to inference and transform source transactions to destination canonical instances... For example, the reference engine 307 may transform the term "customer_no, in database 202, to the term "customer_number," according to the convention established in the canonical ontology 330);
...coding the discrete vents by the at least one schema (col. 5, lines 43-56 - In an embodiment, the reference engine 307, shown in FIG. 1, uses the ontologies 310 and 330 and relationships described above to inference and transform source transactions to destination canonical instances... For example, the reference engine 307 may transform the term "customer_no, in database 202, to the term "customer_number," according to the convention established in the canonical ontology 330);
storing... the coded discrete events in a database (col. 5, lines 43-61 - In an embodiment, the reference engine 307, shown in FIG. 1, uses the ontologies 310 and 330 and relationships described above to inference and transform source transactions to destination canonical instances... For example, the reference engine 307 may transform the term "customer_no, in database 202, to the term "customer_number," according to the convention established in the canonical ontology 330. In another embodiment, the inference (reference) engine 307 uses a canonical ontology 330, as described above, and then uses a destination ontology 334 that is designed to accommodate a specific target database, transforming transactions into the metadata language of the target database).
Gilman fails to disclose a non-transitory computer-accessible medium having stored thereon computer-executable instructions for batch processing of a plurality of transactions...
determining at least one fingerprint for each of the discrete events;
determining at least one schema for each of the discrete events based on the at least one fingerprint;
grouping... the discrete events;
storing the grouped... discrete events in a database. 
However, in an analogous art, De teaches a non-transitory computer-accessible medium having stored thereon computer-executable instructions for batch processing of a plurality of [batch jobs] (De, Abstract and [0006] and [0023]).
Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to combine the teachings of De to the processing of a plurality of events of Gilman to include a non-transitory computer-accessible medium having stored thereon computer-executable instructions for batch processing of a plurality of [batch jobs] to thereby apply such teachings to the events of Gilman.
One would have been motivated to combine the teachings of De to Gilman to do so as it provides / allows identifying or predicting potential data quality issues, assessing their impact (if any) on the batch process, and providing recommendations for preventing or resolving the identified or predicted data quality issues (De, [0006]).
Further, in an analogous art, Lerner teaches determining at least one fingerprint for each of the discrete events (FIG. 3 and [0055]-[0056] - Each client hinting engine 230 can generate its resource fingerprints 410 to include a FARI 303 and a PDRI 305 for the invoked resources. As shown in FIG. 4, because all the received resource fingerprints 410 in the illustrated example invoke the same resource, each resource fingerprint 410 has the same FARI 303 (shown as the upper string in each resource fingerprint 410). However, the resource fingerprints 410 received from different client hinting engines 230 include different PDRIs 305 (the lower string in each resource fingerprint 410), as they are generated using different ambiguation schemas and [0057])  determining at least one schema for each of the discrete events based on the at least one fingerprint(FIG. 3 and [0056] - At stage 308 of FIG. 3, the hinting engine 270 can identify the ambiguation schemas by some identifier 420 (e.g., determined according to which client hinting engine 230 sent each resource fingerprint 410 and [0057] - A disambiguation engine 260 can determine a resolved portion 430 of each invoked resource of each resource fingerprint 410 according to the PDRI 305 of the received resource fingerprint 410 and the ambiguation schema identifier 420.)
Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to combine the teachings of Lerner to the schema of Gilman and De to include determining at least one fingerprint for each of the discrete events; and determining at least one schema for each of the discrete events based on the at least one fingerprint.
One would have been motivated to combine the teachings of Lerner to Gilman and De to do so as it provides / allows improving... machine driven [use] of network resources (Lerner, [0004]).
However, in an analogous art, Rachman teaches grouping... the discrete events... and storing the grouped... discrete vents in a database.  (Rachman, FIG. 1 – Event Storage w/ Event Records (and [0008] and [0015] - The objectives of the proposed apparatus and method are achieved by a) reducing the number of events to be analyzed by grouping similar events together into event groups, and b) automatically providing priorities to events groups, such that more important groups will be analyzed first while less important groups may be postponed or ignored.).
Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to combine the teachings of Rachman to the events of Gilman and De and Lerner to include grouping... the discrete events... and storing the grouped... discrete vents in a database
One would have been motivated to combine the teachings of Rachman to Gilman and De and Lerner to do so as it provides / allows wherein the amount of analyzed data elements is reduced through automatic grouping and prioritization of data elements (Rachman, [0002]).

Regarding Claim 15;
Gilman and De and Lerner and Rachman disclose the medium to Claim 14.
Gilman further discloses ...multiple source tables, wherein each of the source tables includes insert events, update events, and delete events. (FIG. 6-7 – Source Tables i.e., 202/204 and Destination i.e., 340 and col. 2 lines 4-9 - user's normal transactions such as create, update or delete and col. 5, lines 41-51 – transform source transactions to destination canonical instances)
Rachman further teaches wherein the computer arrangement is configured to decompose each of the events into multiple source tables... (Rachman, FIG. 1 – Event Storage w/ Event Records (i.e., as constructed form of a table) and [0008] and [0015] - The objectives of the proposed apparatus and method are achieved by a) reducing the number of events to be analyzed by grouping similar events together into event groups, and b) automatically providing priorities to events groups, such that more important groups will be analyzed first while less important groups may be postponed or ignored.).

Regarding Claim 16;
Gilman and De and Lerner and Rachman disclose the medium to Claim 14.
Lerner further teaches wherein the computer arrangement is configured to determine the at least one schema by: sending the at least one fingerprint to a fingerprint module (FIG. 3 - At stage 308 of FIG. 3, the hinting engine 270 can identify the ambiguation schemas by some identifier 420 (e.g., determined according to which client hinting engine 230 sent each resource fingerprint 410); and receiving the at least one schema from the fingerprint module (FIG. 3 and [0056] - At stage 308 of FIG. 3, the hinting engine 270 can identify the ambiguation schemas by some identifier 420 (e.g., determined according to which client hinting engine 230 sent each resource fingerprint 410 and [0057] - A disambiguation engine 260 can determine a resolved portion 430 of each invoked resource of each resource fingerprint 410 according to the PDRI 305 of the received resource fingerprint 410 and the ambiguation schema identifier 420.)

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilman (US 7,461,039 B1) in view of De (US 2015/0277976 A1) and Lerner et al. (US 2018/0247076 A1) and Rachman (US 2006/0074621 A1) and further in view of Iyer et al. (US 2019/0207754 A1).

Regarding Claim 17;
Gilman and De and Lerner and Rachman disclose the medium to Claim 14.
Gilman further discloses wherein the computer arrangement is further configured to “normalizes” each of the transactions (Gilman, col. 5, lines 53-56 - For example, the reference engine 307 may transform the term "customer_no, in database 202, to the term "customer_number," according to the convention established in the canonical ontology 330).
Gilman and De fail to explicitly disclose ...tokenizes each of the transaction.
However, in an analogous art, Iyer teaches ...tokenize [any data] (Iyer, [0003]).
Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to combine the teachings of Iyer to the each events of Gilman and De and Lerner and Rachman to include ...tokeniz[ing]
One would have been motivated to combine the teachings of Iyer to Gilman and De and Lerner and Rachman to do so as it provides / allows to develop improved data security systems and processes (Iyer, [0002]).


Claim(s) 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilman (US 7,461,039 B1) in view of De (US 2015/0277976 A1) and Lerner et al. (US 2018/0247076 A1) and Rachman (US 2006/0074621 A1) and further in view of Kalsi et al. (US 2019/0042539 A1).

Regarding Claim 18;
Gilman and De and Lerner and Rachman disclose the medium to Claim 14.
Gilman further discloses wherein the computer arrangement [stores] the transactions... in the at least one database (col. 5, lines 43-61 - In an embodiment, the reference engine 307, shown in FIG. 1, uses the ontologies 310 and 330 and relationships described above to inference and transform source transactions to destination canonical instances... For example, the reference engine 307 may transform the term "customer_no, in database 202, to the term "customer_number," according to the convention established in the canonical ontology 330. In another embodiment, the inference (reference) engine 307 uses a canonical ontology 330, as described above, and then uses a destination ontology 334 that is designed to accommodate a specific target database, transforming transactions into the metadata language of the target database).
Gilman and De and Lerner and Rachman fail to explicitly disclose wherein the computer arrangement is further configured to compress the transactions prior to storing them in the database. 
However, in an analogous art, Kalsi teaches wherein the computer arrangement is further configured to compress [data] prior to storing it [in memory] (Kalsi, [0035).
Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to combine the teachings of Wilson to the storing of Gilman and De and Lerner and Rachman to include wherein the computer arrangement is further configured to compress ... information prior to storing it [in memory].
One would have been motivated to combine the teachings of Wilson to Gilman and De and Lerner and Rachman to do so as it provides / allows reading/writing for any combination of storage formats (Kalsi, [0035]).

Regarding Claim 19;
Gilman and De and Lerner and Rachman and Kalsi disclose the medium to Claim 18.
Kalsi further teaches wherein the computer arrangement is configured to compress the transactions in a linear formant (Kalsi, [0035]).




Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilman (US 7,461,039 B1) in view of De (US 2015/0277976 A1) and Lerner et al. (US 2018/0247076 A1) and Iyer et al. (US 20190207754 A1)


Regarding Claim 20;
Gilman discloses a non-transitory computer-accessible medium having stored thereon computer-executable instructions for ... processing of a plurality of events (Gilman, col.4, lines 48-53 - The STD monitor 300, shown in FIG. 1, on server 100 contacts the server 110 for database 202 and uses a reader program 305 to read the transactions in the event stream 226. Reading the transactions from the event stream 226 does not strain the resources of the database 202 in the way explained above, so that database 202 always remains fully functional), wherein, when a computer arrangement executes the instructions, the computer arrangement is configured to perform procedures comprising: 
receiving first information related to the events (col. 4, lines 66-col. 5, line 2 - For example, a source ontology 310 for database 202 may use the term "customer_no," but the canonical ontology 330 may establish that the term "customer_number" is to be used for normalization across databases and col. 5, lines 43-56 - In an embodiment, the reference engine 307, shown in FIG. 1, uses the ontologies 310 and 330 and relationships described above to inference and transform source transactions to destination canonical instances... For example, the reference engine 307 may transform the term "customer_no, in database 202, to the term "customer_number," according to the convention established in the canonical ontology 330.); 
decomposing each of the events based on the at least one [schema] (col. 5, lines 43-56 - In an embodiment, the reference engine 307, shown in FIG. 1, uses the ontologies 310 and 330 and relationships described above to inference and transform source transactions to destination canonical instances... For example, the reference engine 307 may transform the term "customer_no, in database 202, to the term "customer_number," according to the convention established in the canonical ontology 330.);
storing each of the events in at least one database (col. 5, lines 43-61 - In an embodiment, the reference engine 307, shown in FIG. 1, uses the ontologies 310 and 330 and relationships described above to inference and transform source transactions to destination canonical instances... For example, the reference engine 307 may transform the term "customer_no, in database 202, to the term "customer_number," according to the convention established in the canonical ontology 330. In another embodiment, the inference (reference) engine 307 uses a canonical ontology 330, as described above, and then uses a destination ontology 334 that is designed to accommodate a specific target database, transforming transactions into the metadata language of the target database).
Gilman fails to explicitly disclose a non-transitory computer-accessible medium having stored thereon computer-executable instructions for batch processing of a plurality of events, wherein, when a computer arrangement executes the instructions, the computer arrangement is configured to perform procedures comprising: 
determining at least one fingerprint for each of the events;
determining a data quality for each of the events;
decomposing each of the events based on the at least one fingerprint;
tokenizing each of the events.
However, in an analogous art, De teaches a non-transitory computer-accessible medium having stored thereon computer-executable instructions for batch processing of a plurality of [batch jobs] (De, Abstract and [0006] and [0023]), wherein, when a computer arrangement executes the instructions, the computer arrangement is configured to perform procedures comprising: 
determining a data quality for each of the [batch jobs] (De, [0023] - As shown in step 201 of FIG. 2, a method in accordance with the present disclosure may include determining a performance parameter associated with the one or more batch jobs from a set of batch process parameters based on metadata associated with the batch process and [0024] - Supported batch jobs types relate to the types of batch jobs that system 101 may monitor to assess data quality and [0026] - Each supported performance parameter corresponds to a supported performance parameter threshold value that provides a quantitative yardstick of batch process performance. When a real-time value associated with a performance parameter deviates from its corresponding performance parameter threshold value, system 101 may use the deviation (e.g., the magnitude of the deviation) to determine if a data quality issue is present in batch process 110, as well as a magnitude of the data quality issue. Thus, for example, system 101 may monitor a frequency of read/write operations made by a batch job BJ1 111 processing account payable transactions. In this example, if the monitored frequency value deviates from a threshold frequency of read/write operations value, system 101 may use the magnitude of the deviation to determine if a data quality issue is present in batch process 110).
Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to combine the teachings of De to the processing of a plurality of events of Gilman to include a non-transitory computer-accessible medium having stored thereon computer-executable instructions for batch processing of a plurality of [batch jobs], wherein, when a computer arrangement executes the instructions, the computer arrangement is configured to perform procedures comprising: ...determining a data quality for each of the [batch jobs] to thereby apply such teachings to the events of Gilman.
One would have been motivated to combine the teachings of De to Gilman to do so as it provides / allows identifying or predicting potential data quality issues, assessing their impact (if any) on the batch process, and providing recommendations for preventing or resolving the identified or predicted data quality issues (De, [0006]).
Further, in an analogous art, Lerner teaches determining at least one fingerprint for each of the events (FIG. 3 and [0055]-[0056] - Each client hinting engine 230 can generate its resource fingerprints 410 to include a FARI 303 and a PDRI 305 for the invoked resources. As shown in FIG. 4, because all the received resource fingerprints 410 in the illustrated example invoke the same resource, each resource fingerprint 410 has the same FARI 303 (shown as the upper string in each resource fingerprint 410). However, the resource fingerprints 410 received from different client hinting engines 230 include different PDRIs 305 (the lower string in each resource fingerprint 410), as they are generated using different ambiguation schemas and [0057]); [processing]...based on the at least one fingerprint (FIG. 3 and [0056] - At stage 308 of FIG. 3, the hinting engine 270 can identify the ambiguation schemas by some identifier 420 (e.g., determined according to which client hinting engine 230 sent each resource fingerprint 410 and [0057] - A disambiguation engine 260 can determine a resolved portion 430 of each invoked resource of each resource fingerprint 410 according to the PDRI 305 of the received resource fingerprint 410 and the ambiguation schema identifier 420.)
Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to combine the teachings of Lerner to the events and decomposing of Gilman and De to include determining at least one fingerprint for each of the events and [processing]...based on the at least one fingerprint
One would have been motivated to combine the teachings of Lerner to Gilman and De to do so as it provides / allows improving... machine driven [use] of network resources (Lerner, [0004]).
However, in an analogous art, Iyer teaches ...tokenize [any data] (Iyer, [0003]).
Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to combine the teachings of Iyer to the each events of Gilman and De and Lerner to include ...tokeniz[ing]
One would have been motivated to combine the teachings of Iyer to Gilman and De and Lerner to do so as it provides / allows to develop improved data security systems and processes (Iyer, [0002]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARI L SCHMIDT whose telephone number is (571)270-1385. The examiner can normally be reached Monday-Friday 10am - 6pm (MDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571)270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARI L SCHMIDT/Primary Examiner, Art Unit 2439